t c summary opinion united_states tax_court ruth a lobs petitioner v commissioner of internal revenue respondent docket no 13784-13s filed date ruth a lobs pro_se lynn m barrett for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure after concessions by petitioner the sole issue for decision is whether petitioner received unreported interest_income of dollar_figure from the redemption_of_u_s_savings_bonds in we hold that she did background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of florida at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that she received but failed to report dollar_figure in interest_income in from navy federal credit_union in addition petitioner concedes that she overreported the amount of tax withheld for by dollar_figure petitioner was formerly married to warren lobs mr lobs the couple married in and divorced in during their marriage mr lobs purchased series ee u s savings bonds allotment bonds on a regular basis pursuant to a payroll savings_plan sponsored by his employer at some point in their marriage petitioner and mr lobs adopted a child joseph who was born in shortly before joseph was born petitioner’s mother passed away and petitioner received an inheritance a portion of what she received was deposited into a joint share account that she and mr lobs maintained at navy federal credit_union in date when joseph was five years old petitioner decided that what remained of her inheritance should be set_aside for his future benefit accordingly she asked mr lobs to purchase series ee u s savings bonds for that purpose in mid-date mr lobs went to navy federal credit_union withdrew dollar_figure from the couple’s joint account and used that amount to purchase ten dollar_figure series ee u s savings bonds dollar_figure bonds each such bond was registered in the name of mr lobs or petitioner and reflected mr at that time series ee u s savings bonds were purchased for one-half of their face value see c f_r secs dollar_figure thus each dollar_figure bond was purchased for dollar_figure lobs’ taxpayer_identification_number when mr lobs returned home with the bonds they were placed in the couple’s fireproof safe in when petitioner and mr lobs divorced they divided the allotment bonds equally in contrast they agreed that petitioner would retain possession of the dollar_figure bonds regarding them as joe’s bonds and intending that joseph should receive the proceeds upon redemption in date when joseph wa sec_24 years old and in need of funds petitioner redeemed the dollar_figure bonds at navy federal credit_union by endorsing each bond and furnishing her taxpayer_identification_number the proceeds dollar_figure were then deposited into her share account immediately thereafter at petitioner’s direction the credit_union issued a cashier’s check in joseph’s name for the same amount the check was negotiated by joseph and the proceeds were used by him see c f_r sec regarding authorized forms of registration a bond may be registered in the names of two individuals only in the alternative ie using the conjunctive or and specifically not and id sec a further such a bond need only include the taxpayer_identification_number of the first-named coowner id sec b see id sec a petitioner timely filed a federal_income_tax return for but did not report any interest from the redemption of the dollar_figure bonds in date respondent mailed petitioner a notice_of_deficiency determining that she had failed to report dollar_figure of interest_income from the redemption of the dollar_figure bonds petitioner timely filed a petition alleging that the bonds belonged to her son and not to her and therefore that interest on them was not properly taxable to her discussion the court decides the issue in this case on the basis of the evidence and without regard to either the burden of production see sec_6201 del monico v commissioner tcmemo_2004_92 or the burden_of_proof see rule a 290_us_111 994_f2d_1542 11th cir aff’g tcmemo_1991_636 cf sec_7491 generally interest received by the taxpayer constitutes gross_income and is fully taxable sec_61 sec_1_61-7 income_tax regs providing in general that interest received by or credited to a taxpayer constitutes gross_income to the taxpayer in particular interest on u s obligations such as u s savings respondent asserts that joseph did not report such interest either but joseph’ sec_2010 return assuming that one was filed was not offered into evidence at trial bonds issued on or after date is fully taxable sec_1_61-7 income_tax regs registration of series ee u s savings bonds is generally conclusive of actual ownership of and interest in such bonds c f_r sec a generally savings bonds are not transferable and are payable only to the owner s named on the bonds id sec see id sec a savings bonds registered in coownership form will be paid to either coowner upon request of the coowner and surrender of the bonds id sec see id sec the parties agree that petitioner endorsed and redeemed the dollar_figure bonds in the parties further agree that the proceeds from those bonds were deposited into petitioner’s share account at navy federal credit_union but that she did not report the interest in respect of those bonds on her tax_return for that year petitioner contends that such interest is not taxable to her because the dollar_figure there is nothing in the record to suggest that petitioner made an election to report interest_income for any other tax_year see generally sec_454 see c f_r sec dollar_figure providing that a series ee u s savings bond may be reissued to correct an error in the registration upon appropriate request supported by satisfactory proof of the error petitioner never attempted to have the dollar_figure bonds reissued in or to include joseph’s name on the basis of any error in their registration see also id sec b regarding the reissuance of a bond during the lifetime of both coowners again petitioner never attempted to have the dollar_figure bonds reissued in or to include joseph’s name bonds were purchased for the benefit of her son joseph and should have been registered differently from the way they were the fact that the dollar_figure bonds could have been registered in some other manner is of no moment as the u s supreme court instructs we give effect to what actually happened and not what might have happened 429_us_569 citing 417_us_134 in other words what is determinative is that petitioner was a registered coowner of the bonds who was entitled to receive and did in fact receive the proceeds of the bonds upon their endorsement and surrender petitioner may very well have regarded the dollar_figure bonds as joe’s bonds as demonstrated by her instruction to the credit_union to issue a cashier’s check to joseph upon the redemption of the bonds however such instruction underscored the fact as stated above that petitioner was the person who was entitled to receive and did in fact receive the bond proceeds in other words such instruction gave rise to a postredemption gift by petitioner to joseph of cash equal to the amount of the bond proceeds it was not indicative of any ownership_interest of joseph in the bonds themselves in conclusion the court holds that petitioner received unreported interest_income of dollar_figure in from the redemption of the dollar_figure bonds to give effect to our disposition of the disputed issue as well as petitioner’s concessions decision will be entered for respondent
